Day, J.
— -The .order of the court was erroneous. There is nothing in the statute to countenance the view that an injunction granted in vacation is dissolved without order of the court. Every implication is against such a view. The order of allowance may be made by a judge in vacation. Rev., § 3775. Before granting it the judge may allow the defendant to, show eause why the order should not be granted. Ib., § 3781. If the writ is granted without allowing the defendant to show cause, he may at any time before the next term, apply to the judge to vacate or modify it. Ib., § 3782. The defendant may move to dissolve the injunction either before or after the filing of the answer. Ib., § 3790.
Sections 3795 and 3796, of the Revision, do not apply to this case. They refer to orders issued by a judge in vacation, directing the officers of the court in relation to the discharge of their duties. The injunction restrained the defendants until further order of the District Court. In the absence of statute or rule justifying such procedure, there is no authority for holding that the injunction is dissolved without further order. It continues in force until it is dissolved or modified.
Reversed.